Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	Claims 1-8, 11-16 and 23-25 are allowed.

Objections to the Specification
All of the previous objections to the specification are withdrawn by virtue of Applicants’ amendment.  

Claim Objections
All of the previous objections to Claims 7, 10-12 and 16 are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

All of the previous rejections of Claims 2, 4, 7, 8, 10, 13, 16 and 24 under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claims 1-15 and 23-25 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cotta-Ramusino et al. (US Patent Application Publication No. 20180250424 A1 with an effective filing date of 10/10/2014), is withdrawn by virtue of Applicants’ amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Cotta-Ramusino et al. (US Patent Application Publication No. 20180250424 A1 with an effective filing date of 10/10/2014, cited in the previous office action) teach a composition comprising (1) donor DNA, i.e., plasmid, linear dsDNA or ds/ssDNA mix, (2) a consensus sequence for a DNA binding domain, and (3) a fusion protein comprising Cas9 fused with TetR, LacIR, GAL4 or C1 repressor, or a nucleic acid encoding the fusion protein]; and kits comprising said composition (see Figure 1; claims 23; paragraphs [0843] [0933] [1238] [1242] [1244] [1167]), the Examiner has found no teaching or suggestion in the prior art directed to a composition for tethering donor DNA consists of amino acids 43-403 of SEQ ID NO: 9 which is a DNA binding domain for binding the consensus sequence, and further comprising a nuclease; and a nucleic acid encoding the fusion protein (italicized for added emphasis).    Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JAE W LEE/
Examiner, Art Unit 1656

	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656